Name: Council Directive 2013/22/EU of 13Ã May 2013 adapting certain directives in the field of transport policy, by reason of the accession of the Republic of Croatia
 Type: Directive
 Subject Matter: Europe;  transport policy;  European construction;  European Union law
 Date Published: 2013-06-10

 10.6.2013 EN Official Journal of the European Union L 158/356 COUNCIL DIRECTIVE 2013/22/EU of 13 May 2013 adapting certain directives in the field of transport policy, by reason of the accession of the Republic of Croatia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty of Accession of Croatia, and in particular Article 3(4) thereof, Having regard to the Act of Accession of Croatia, and in particular Article 50 thereof, Having regard to the proposal from the European Commission, Whereas: (1) Pursuant to Article 50 of the Act of Accession of Croatia, where acts of the institutions adopted prior to accession require adaptation by reason of accession, and the necessary adaptations have not been provided for in that Act of Accession or in the Annexes thereto, the Council, acting by qualified majority on a proposal from the Commission, shall, to this end, adopt the necessary acts, if the original act was not adopted by the Commission. (2) The Final Act of the Conference which drew up and adopted the Treaty of Accession of Croatia indicated that the High Contracting Parties had reached political agreement on a set of adaptations to acts adopted by the institutions required by reason of accession and invited the Council and the Commission to adopt those adaptations before accession, completed and updated where necessary to take account of the evolution of the law of the Union. (3) Directives 91/672/EEC (1), 92/106/EEC (2), 1999/37/EC (3), 1999/62/EC (4), 2003/59/EC (5), 2006/87/EC (6) and 2006/126/EC (7) should therefore be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 Directives 91/672/EEC, 92/106/EEC, 1999/37/EC, 1999/62/EC, 2003/59/EC, 2006/87/EC and 2006/126/EC are amended as set out in the Annex to this Directive. Article 2 1. Member States shall adopt and publish, by the date of accession of Croatia to the Union at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from the date of accession of the Croatia to the Union. When Member States adopt those measures, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force subject to and as from the date of the entry into force of the Treaty of Accession of Croatia. Article 4 This Directive is addressed to the Member States. Done at Brussels, 13 May 2013. For the Council The President S. COVENEY (1) Council Directive 91/672/EEC of 16 December 1991 on the reciprocal recognition of national boatmasters certificates for the carriage of goods and passengers by inland waterway (OJ L 373, 31.12.1991, p. 29). (2) Council Directive 92/106/EEC of 7 December 1992 on the establishment of common rules for certain types of combined transport of goods between Member States (OJ L 368, 17.12.1992, p. 38). (3) Council Directive 1999/37/EC of 29 April 1999 on the registration documents for vehicles (OJ L 138, 1.6.1999, p. 57). (4) Directive 1999/62/EC of the European Parliament and of the Council of 17 June 1999 on the charging of heavy goods vehicles for the use of certain infrastructures (OJ L 187, 20.7.1999, p. 42). (5) Directive 2003/59/EC of the European Parliament and of the Council of 15 July 2003 on the initial qualification and periodic training of drivers of certain road vehicles for the carriage of goods or passengers (OJ L 226, 10.9.2003, p. 4). (6) Directive 2006/87/EC of the European Parliament and of the Council of 12 December 2006 laying down technical requirements for inland waterway vessels (OJ L 389, 30.12.2006, p. 1). (7) Directive 2006/126/EC of the European Parliament and of the Council of 20 December 2006 on driving licences (OJ L 403, 30.12.2006, p. 18). ANNEX PART A ROAD TRANSPORT 1. In Article 6(3) of Directive 92/106/EEC, the following is inserted in the list after the entry for France:  Croatia: godiÃ ¡nja naknada za uporabu javnih cesta koja se plaÃ a pri registraciji motornih i prikljuÃ nih vozila;. 2. Directive 1999/37/EC is amended as follows: (a) Annex I is amended as follows: (i) in the second indent of point II.4, the following is inserted in the list after the entry for France: HR : Croatia; (ii) in point III.1.A(b), the following is inserted in the list after the entry for France: HR Croatia; (b) Annex II is amended as follows: (i) in the second indent of point II.4, the following is inserted in the list after the entry for France: HR : Croatia; (ii) in point III.1.A(b), the following is inserted in the list after the entry for France: HR Croatia. 3. In Article 3(1) of Directive 1999/62/EC, the following is inserted in the list after the entry for France:  Croatia: godiÃ ¡nja naknada za uporabu javnih cesta koja se plaÃ a pri registraciji motornih i prikljuÃ nih vozila,. 4. Point 2 of Annex II to Directive 2003/59/EC is amended as follows: (a) in point (c) below the words side 1 contains, the following is inserted in the list after the entry for France: HR : Croatia; (b) in point (e) below the words side 1 contains, the following is inserted in the list after the entry cÃ ¡rta cÃ ¡ilÃ ­ochta tiomÃ ¡na: kvalifikacijska kartica vozaÃ a; (c) in point (b) below the words side 2 contains, the second subparagraph is replaced by the following: If a Member State wishes to word these entries in a national language other than one of the following languages: Bulgarian, Croatian, Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish and Swedish, it shall draw up a bilingual version of the card using one of the abovementioned languages, without prejudice to the other provisions of this Annex.. 5. Point 3 of Annex I to Directive 2006/126/EC is amended as follows: (a) in point (c) below the words Page 1 shall contain, the following is inserted in the list after the entry for France: HR : Croatia; (b) in point (e) below the words Page 1 shall contain, the following is inserted in the list after the entry CeadÃ ºas TiomÃ ¡na: VozaÃ ka dozvola; (c) in point (b) below the words Page 2 shall contain, the second subparagraph is replaced by the following: If a Member State wishes to make the entries in a national language other than one of the following languages: Bulgarian, Croatian, Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish or Swedish, it will draw up a bilingual version of the licence using one of the aforementioned languages, without prejudice to the other provisions of this Annex.. PART B TRANSPORT BY INLAND WATERWAY 1. In Annex I to Directive 91/672/EEC, the following is added under the heading GROUP B: Republic of Croatia:  SvjedodÃ ¾ba o struÃ noj osposobljenosti/BefÃ ¤higungszeugnis Zapovjednik - vrsta A/SchiffsfÃ ¼hrer  Klasse A (Certificate of professional qualification  Boatmaster type A)  SvjedodÃ ¾ba o struÃ noj osposobljenosti/BefÃ ¤higungszeugnis Zapovjednik - vrsta B/SchiffsfÃ ¼hrer  Klasse B (Certificate of professional qualification  Boatmaster type B) (in accordance with the Ordinance on the professional titles and qualifications of boatmen, Official Gazette No. 73/09). 2. Directive 2006/87/EC is amended as follows: (a) Annex I is amended as follows: (i) in Chapter 2, Zone 3, the following is inserted after the entry for the French Republic: Republic of Croatia Danube: from rkm 1 295 + 500 to rkm 1 433 River Drava: from rkm 0 to rkm 198 + 600 River Sava: from rkm 211 to rkm 594 River Kupa: from rkm 0 to rkm 5 + 900 River Una: from rkm 0 to rkm 15; (ii) in Chapter 3, Zone 4, the following is inserted after the entry for the French Republic: Republic of Croatia All other waterways not listed in Zone 3; (b) in Part IV of Appendix VI to Annex II, the following is inserted in the list under Section 1 of point 1 after the entry for Ireland: 25 for Croatia; (c) Annex IX is amended as follows: (i) in Article 7(2) of Part I, the following is inserted in the list after the entry for Ireland: 25= Croatia; (ii) in Article 1.06(2) of Part II, the following is inserted in the list after the entry for Ireland: 25= Croatia; (iii) Part V is amended as follows:  the table under point 1 is replaced by the following: Country Name Address Telephone number E-mail address Belgium Bulgaria Denmark Germany Estonia Finland France Greece Italy Ireland Croatia Latvia Lithuania Luxembourg Malta Netherlands Austria Poland Portugal Romania Sweden Switzerland Spain Slovakia Slovenia Czech Republic Hungary United Kingdom Cyprus If no authority is given no competent authority was specified by the relevant country.  in point 4, the following is inserted after the entry for Ireland: Croatia Item No Name Address Telephone number E-mail address If no approved firm is specified, no approval is granted for firms in this country.